DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-12 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohn et al. 20110005942 (Kohn) in view of Prins 5994208.


    PNG
    media_image1.png
    577
    736
    media_image1.png
    Greyscale

Regarding claim 5, fig. 2 of Kohn discloses a method of fabricating diamond semiconductors, the method including the steps of: 
selecting a diamond material having a diamond lattice, forming a diamond layer (the diamond layer in the P+ Diamond);
introducing acceptor dopant atoms to the diamond lattice to create a plurality of dopant pathways (damages to the diamond lattice from ion implantation create a plurality of dopant paths and examiner considered the plurality of damages to be plurality of pathways, and examiner considered plurality to be at least 2 pathways, and this is necessary the case in order to form a p+ Diamonds, dopants are introduced); 
introducing substitutional dopant atoms to the diamond lattice through the plurality dopant pathways (note that P atoms are in substitutional site and some of the P are introduce into substitutional site via at least a portion of the pathways to take up substitutional sites and to contribute to current flow in the P+ diamond and not all dopants are in the substitutional sites); and 
wherein the introduction of the acceptor dopant atoms does not create 10.sup.22/cm.sup.3 vacancies (for example, par [0017] of Kohn discloses “particular, the diamond can be doped with boron, preferably with a doping concentration p between 10.sup.18 cm.sup.-3.ltoreq.p<10.sup.21 cm.sup.-3, preferably 10.sup.19 cm.sup.-3.ltoreq.p.ltoreq.10.sup.20 cm.sup.-3”) in the diamond layer.
Kohn does not disclose of "on a silicon dioxide layer”.
However, par [0016] of Kohn discloses that the diamond is preferably single-/poly- and/or nano-crystalline diamond. For high-quality diamond layers this diamond can be disposed on an interlayer for nucleation and insulation and par [0021] of Kohn discloses that the interlayer can comprise amorphous silicon, Si.sub.3N.sub.4, SiO.sub.2.
In view of such teaching, it would have been obvious to form a method of Kohn comprising forming the diamond layer on a silicon dioxide such as taught by Kohn in order to form high-quality diamond layers an interlayer for nucleation and insulation is needed.
Kohn does not disclose annealing the diamond lattice to remove the plurality of dopant pathways.
However, col. 1, lines 30-40 of Prins discloses that doped diamond which includes the steps of creating a damaged layer of point defects in the form of vacancies and interstitial atoms within the crystal lattice of the diamond using low dose ion implantation at low temperature, introducing dopant atoms into the damaged layer using low dose ion implantation at low temperature, rapidly annealing the product to reduce lattice damage and to cause dopant interstitial atoms to diffuse into lattice positions, and repeating the doping and rapid annealing steps until a doped diamond having a desired amount of dopant is produced.
Note annealing would necessary fix the damage of the diamond lattice and remove damaging structure which would eliminate some pathways and removing the damage which the pathways caused by the ion implantation, which is necessary for introducing acceptor dopant atoms and annealing would restore the substrate to a crystalline state and e.g. provide electrically conducting path, which is to remove the damages which are the temporary path.
In view of such teaching, it would have been obvious to form a method of Kohn further comprising annealing the diamond lattice to remove the plurality dopant pathways such as taught by Prins in order to restore the substrate to a crystalline state by reduce lattice damage and to cause dopant interstitial atoms to diffuse into lattice positions to provide electrically conducting path as to meet the require conductivity specification.

Regarding 6, Fig. 2 of Kohn disclose wherein the diamond material 6 is intrinsic diamond. 
	
Regarding claim 7, Kohn and Prins discloses claim 5. Kohn and Prins do not disclose wherein the acceptor dopant atoms are introduced at 293 to 298 degrees Kelvin. 
However, it would have been obvious to form a method of Kohn wherein the acceptor dopant atoms are introduced at 293 to 298 degrees Kelvin in order to use room temperature since this is normally temperature used in USA for machine operator to feel comfortable working.

Regarding claim 8, par [0017] of Kohn discloses wherein the acceptor dopant atoms are boron. 

Regarding claim 9, par [0017] of Kohn discloses wherein the minimal amount of acceptor dopant atoms is between 10.sup.18 cm.sup.-3.ltoreq.p<10.sup.21 cm.sup.-3, preferably 10.sup.19 cm.sup.-3.ltoreq.p.ltoreq.10.sup.20 cm.sup. and not between 5.times.108/cm2 and 5.times.1010/cm2 as claimed.
Furthermore, it would have been obvious to form a method of Kohn and Prins wherein the minimal amount of acceptor dopant atoms is between 5.times.108/cm2 and 5.times.1010/cm2 as claimed in order to change to a desired conductivity.

Regarding claims 10, 11 and 12, Kohn and Prins disclose claim 5 but don not discloses wherein the substitutional dopant atoms are introduced at or below 78 degrees Kelvin, wherein the substitutional dopant atoms are introduced at less than 500 keV, wherein the substitutional dopant atoms are introduced at less than 140 keV and at a 6 degree offset. 
However, these are parameters within control of one of oridinary skill in the art to adjust on the machine to determine conductivity desired.
Therefore, it would have been obvious to form a method of Kohn and Prins wherein the substitutional dopant atoms are introduced at or below 78 degrees Kelvin, wherein the substitutional dopant atoms are introduced at less than 500 keV, wherein the substitutional dopant atoms are introduced at less than 140 keV and at a 6 degree offset in order to meet the conductivity desired.

Regarding claim 14, Kohn and Prins discloses claim 5, but do not disclose wherein the substitutional dopant atoms are introduced at a concentration greater than 9.times.1017/cm3. 
However, it would have been obvious to form a method wherein the substitutional dopant atoms are introduced at a concentration greater than 9.times.1017/cm3 in order to determine optimum conductivity for the method.

Regarding claim 15, Kohn and Prins discloses claim 5, but do not disclose wherein the annealing takes place at or above 1000 degrees Celsius. 
However, it would have been obvious to form a method wherein the annealing takes place at or above 1000 degrees Celsius in order to determine optimum temperature for the method.

Regarding claim 16, fig. 2 of Kohn discloses a semiconductor fabricated according to the method of claim 5.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohn and Prins 5994208 in view of Grotjohn et al. 20130153931 (Grotjohn).
Regarding claim 13, Kohn and Prins discloses claim 5, but do not disclose wherein the substitutional dopant atoms are phosphorus. 
However, par [00442] of Grotjohn discloses of n-type dopants phosphorous are possible, which can go into the diamond lattice substitutionally.
Therefore, it would have been obvious to form a method of Kohn and Prins wherein the substitutional dopant atoms are phosphorus such as taught by Grotjohn in order to change conductivity to a desired value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VONGSAVANH SENGDARA/              Primary Examiner, Art Unit 2829